  Case 20-09452       Doc 30     Filed 06/29/20 Entered 06/29/20 13:19:59             Desc Main
                                   Document     Page 1 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:
                                                Case No: 20-09452
Hector M Arroyo and                             Chapter 13
Maria M Arroyo,
                                Debtor(s)       Judge Timothy A. Barnes




TO: Marilyn Marshall, Chapter 13 Trustee, via electronic notice through ECF
See attached service list;

                                      NOTICE OF FILING

Please take notice that on June 29, 2020, I filed with the Clerk of the United States Bankruptcy
Court for the Northern District Of Illinois, Eastern Division, Debtor’s Amended Chapter 13 Plan,
a copy of which is herewith served upon you.

                                                      /s/ Christine Thurston
                                                      Thurston Law Firm


                                 CERTIFICATE OF SERVICE

I hereby certify that this office caused a copy of this notice to be delivered to the persons named
above by U.S. mail, or by the methods indicated, on or before June 29, 2020.




                                                      /s/ Christine Thurston
                                                      Thurston Law Firm
                                                      PO Box 4018
                                                      Itasca, IL 60143
                                                      312-818-8008
                                                      cthurston@thurstonlawfirm.com
                  Case 20-09452       Doc 30     Filed 06/29/20           Entered 06/29/20 13:19:59     Desc Main
Label Matrix for local noticing                PRA Receivables
                                                    Document   Management,
                                                                       PageLLC 2 of 3        U.S. Bankruptcy Court
0752-1                                         PO Box 41021                                  Eastern Division
Case 20-09452                                  Norfolk, VA 23541-1021                        219 S Dearborn
Northern District of Illinois                                                                7th Floor
Eastern Division                                                                             Chicago, IL 60604-1702
Mon Jun 29 12:45:59 CDT 2020
Advanced Orthopedic & Spine                    Advocate Christ Medical Center                Advocate Health Care
16255 S Harlem                                 PO Box 4256                                   PO Box 1123
Tinley Park, IL 60477-1615                     Carol Stream, IL 60197-4256                   Minneapolis, MN 55440-1123



Capital One N.A.                               Capital One, N.A.                             Capital One, N.A.
4515 N Santa Fe Ave                            Po Box 26625                                  c/o Becket and Lee LLP
Oklahoma City, OK 73118-7901                   Richmond, VA 23261-6625                       PO Box 3001
                                                                                             Malvern PA 19355-0701


(p)CITIBANK                                    Citicards Cbna                                First National Bank Omaha
PO BOX 790034                                  Po Box 6241                                   1620 Dodge St
ST LOUIS MO 63179-0034                         Sioux Falls, SD 57117-6241                    Stop Code 3129
                                                                                             Omaha, NE 68197-0003


Flagstar Bank                                  Fnb Omaha                                     (p)FREEDOM FINANCIAL ASSET MANAGEMENT LLC
5151 Corporate Dr                              Po Box 3412                                   ATTN BANKRUPTCY DEPARTMENT
Troy, MI 48098-2639                            Omaha, NE 68103-0412                          PO BOX 2340
                                                                                             PHOENIX AZ 85002-2340


Gs Bank Usa                                    Internal Revenue Service                      JPMorgan Chase Bank, N.A.
Po Box 45400                                   Centralized Insolvency Operation              National Bankruptcy Department
Salt Lake City, UT 84145-0400                  Post Office Box 7346                          P.O. Box 29505 AZ1-5757
                                               Philadelphia, PA 19101-7346                   Phoenix AZ 85038-9505


JPMorgan Chase Bank, N.A.                      (p)JPMORGAN CHASE BANK N A                    Kohls/Capone
c/o Manley Deas Kochalski LLC                  BANKRUPTCY MAIL INTAKE TEAM                   N56 Ridgewood Dr
P.O. Box 165028                                700 KANSAS LANE FLOOR 01                      Menomonee Fal, WI 53051
Columbus, OH 43216-5028                        MONROE LA 71203-4774


LVNV Funding, LLC                              PINGORA LOAN SERVICING, LLC                   (p)PORTFOLIO RECOVERY ASSOCIATES LLC
Resurgent Capital Services                     c/o Flagstar Bank, FSB                        PO BOX 41067
PO Box 10587                                   5151 Corporate Dr.                            NORFOLK VA 23541-1067
Greenville, SC 29603-0587                      Troy, MI 48098-2639


Syncb/Amazon                                   Syncb/Care Credit                             Syncb/Care Credit
Po Box 965015                                  950 Forrer Blvd                               Po Box 965036
Orlando, FL 32896-5015                         Kettering, OH 45420-1469                      Orlando, FL 32896-5036



Synchrony Bank                                 TD Bank USA, N.A.                             Td Bank Usa/Targetcred
c/o PRA Receivables Management, LLC            C O WEINSTEIN & RILEY, PS                     Po Box 673
PO Box 41021                                   2001 WESTERN AVENUE, STE 400                  Minneapolis, MN 55440-0673
Norfolk, VA 23541-1021                         SEATTLE, WA 98121-3132
                  Case 20-09452           Doc 30       Filed 06/29/20          Entered 06/29/20 13:19:59             Desc Main
Christine Thurston                                   HectorDocument
                                                            M Arroyo         Page 3 of 3                  Maria M Arroyo
Thurston Law Firm                                    10005 Maple Ave.                                     10005 Maple Ave.
PO Box 4018                                          Oak Lawn, IL 60453-3853                              Oak Lawn, IL 60453-3853
Itasca, IL 60143-4018


Marilyn O Marshall                                   Patrick S Layng
224 South Michigan Ste 800                           Office of the U.S. Trustee, Region 11
Chicago, IL 60604-2503                               219 S Dearborn St
                                                     Room 873
                                                     Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Cbna                                                 Freedom Plus                                         Jpmcb Auto
50 Nw Point Blvd                                     1875 S Grant St Ste 400                              Po Box 901003
Elk Grove Village, IL 60007                          San Mateo, CA 94402                                  Ft Worth, TX 76101



Portfolio Recovery Associates, LLC                   (d)Portfolio Recovery Associates, LLC                (d)Portfolio Recovery Associates, LLC
c/o AMAZON                                           c/o Citibank, N.a.                                   c/o SYNCHRONY BANK
POB 41067                                            POB 41067                                            POB 41067
Norfolk, VA 23541                                    Norfolk VA 23541                                     Norfolk, VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)JPMORGAN CHASE BANK, N.A.                         (u)PINGORA LOAN SERVICING, LLC                       End of Label Matrix
                                                                                                          Mailable recipients    34
                                                                                                          Bypassed recipients     2
                                                                                                          Total                  36
